Citation Nr: 1105429	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a neck 
injury.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement (NOD) with this 
determination in March 2006, and timely perfected his appeal in 
September 2007.

The Board notes that in March 2006, the appellant filed new 
claims of entitlement to service connection for a bilateral knee 
disability and a low back disability.  A September 2007 rating 
decision denied these claims and the appellant submitted a NOD 
with this determination in November 2007.  Because the filing of 
a NOD initiates appellate review, these claims must be remanded 
for the preparation of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).

The appellant's claim of entitlement to service connection for 
the residuals of a neck injury was previously before the Board in 
December 2008.  At that time, the claim was remanded for 
additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case has 
been in adjudicative status since 2007, and has already been 
remanded in the past.  Consequently, the Board wishes to assure 
the appellant that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of his 
claims.

Residuals of a Neck Injury

The appellant seeks entitlement to service connection for the 
residuals of a broken neck, which he sustained in a motor vehicle 
accident (MVA) in January 1990, while on active duty.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In December 2008, the Board remanded the appellant's claim for 
the AMC to contact the Judge Advocate General at the Yokota Air 
Force Base, to determine if any information existed with regard 
to the appellant's reported January 7, 1990 MVA.  In June 2009, 
the Department of the United States Air Force, Pacific Division, 
responded that no records existed related to the appellant's 
claim.  It was suggested that the AMC contact the claims officer 
at the United States Marine Corps Air Station (MCAS) in Iwakuni, 
Japan, for further information.  The AMC contacted the MCAS and 
later in June 2009, the MCAS responded that no documentation of 
the appellant's MVA was of record.  The MCAS also contacted the 
Hiroshima Prosecutor's Office and the Hiroshima Chuo Police 
Station to attempt to locate any documents related to the MVA.  
Unfortunately, no records were found.

The Board is aware that the Court of Appeals for Veterans Claims 
(Court) has held that VA has a statutory duty to assist veterans 
in obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  Despite numerous attempts by the RO and 
AMC, additional evidence regarding the appellant's military 
record and January 1990 MVA was not located.  In Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), the Court held that the 
duty to assist is heightened when a veteran's service records are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records that support the veteran's 
case.  

Further, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case. 

Review of the appellant's available post-service treatment 
records indicates that he received treatment for his neck pain as 
early as 1993, a mere two years after his alleged MVA in service.  
Furthermore, the record also contains evidence addressing the 
settlement of the appellant's personal injury claim, dated in 
1990.  Affording the appellant the full benefit of the doubt, the 
Board has determined that he should be provided a VA examination 
to determine if he currently suffers from a neck disability that 
could have been related to a MVA in 1990.  See McLendon, supra.

Bilateral Knee and Low Back Disabilities

As noted above, the appellant submitted a NOD with the September 
2007 rating decision that denied his claims of entitlement to 
service connection for a bilateral knee disability and a low back 
disability.  Accordingly, the AMC/RO must issue a SOC with regard 
to these issues.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
appellant for a VA examination with an 
appropriate expert to determine the nature 
and etiology of his current neck 
disability.  The VA examiner should 
thoroughly review the appellant's claims 
file and a complete copy of this remand in 
conjunction with the examination.  The 
examination report should indicate that 
this has been accomplished.  

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based on his/her review of 
the case, the VA examiner is specifically 
requested to offer an opinion as to the 
following: 

(a)  Does the appellant have a current 
neck disability?  If so, state the 
diagnosis or diagnoses. 

(b)  If the VA examiner finds that the 
appellant has a diagnosed neck disability, 
the VA examiner should provide an opinion 
as to whether it is likely, unlikely, or 
at least as likely as not that any 
currently diagnosed neck disability had 
its onset during active duty, within one 
year of active duty, or whether such 
disability is otherwise related to the 
appellant's military service.  

In offering any opinion, the VA examiner 
must consider the appellant's lay 
statements regarding the incurrence of his 
claimed disability (the January 1990 MVA, 
where he alleges a neck injury) and the 
continuity of symptomatology.  
Specifically, the VA examiner should 
review the lay statements of the 
appellant's aunt and parents as well as 
his own personal contentions.  The VA 
examiner should also take note of the 
unavailability of the appellant's service 
treatment records in reviewing 
corroborative testimony.  The rationale 
for any opinion offered should be 
provided.  The examination report must be 
typed.

2.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  

3.  The appellant should be issued a SOC 
with regard to his claims of entitlement 
to service connection for a bilateral knee 
disability and a low back disability.  He 
should be informed that he must file a 
timely and adequate Substantive Appeal in 
order to perfect an appeal of these issues 
to the Board.  If a timely Substantive 
Appeal is not filed, the claims should not 
be certified to the Board.

4.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the appellant's 
claim of entitlement to service connection 
for the residuals of a neck injury should 
be readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the appellant and his 
representative should be issued a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


